February 4 , 2015
Anderson7 County District Clerk
500 • ./Church       S t . , RM    18
                                                                   r.ucU irt COUHT OF APPEALS
Palestine, TX 75801                                                 12th Court of Appeals r: ~net

tfe : No . 349 -62 70
     Robert C. Morris             vs. SherrJ Milliqan,             et
     App.No.     12-34-00332-CV

                                                                    CATHY o.'t-^ K, Ct^Rfr
Dear District Clerk ,

      Please be advised             that the Clerk's Record submitted                        to     the Twelfth
Court of Appeals for the above referenced cause is incomplete.

      The only document that is missing                      from the Record               is the following

      February 4, 20 10 -Default Judgment, signed by                              judge.

This document was noted on                    the Docket Sheet and was             included ae an
exhibit     in a writ of mandamus. However,                   it    is not been            included       in
the Clerk's record , even                thouqh    it was subject            to a Motion          to Bet
As Me .

      Please    include       this      document-     in   the Clerk 's Record , amended                      to

the Twelfth Court of Appeals                    immed late ly .
      Thank    vou    for vour          time and assistance             in   this matter,           it   is

greatly appreciated.
                                                                    S incere ly ,




                                                                   Roberta . Morris
                                                                    Appellan t Pro Se
                                                                    TDCJ-ID t   1311083
                                                                    Smith Uni t
                                                                    1313     CR   19
                                                                    Lamesa , TX            7933 1

cc : file
   712 th Court of Appeals




                                          -




                                                                                       •